Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2021 has been entered.

Status of Claims
This action is in response to applicant arguments filled on 02/18/2021 for application 16/005055.
Claim 22 has been added new.
Claim 1 has been canceled.
Claim 2, 11, and 20 have been amended. 
Claims 2-22 are currently pending and have been examined. 

Detailed Action


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
Claims 1-22 are drawn to a method and system, which is/are statutory categories of invention (Step 1: YES). 
Step 2A Prong One:
Independent claims 2, 11, and 20 retrieve generalized data, retrieving patient specific information, generating the preoperative plan, and generating a 3d model.   The recited limitations, as drafted, under their broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a processor, nothing in the claim precludes the generating step from practically being performed in the human mind. For Example, but for the processor language, the claim encompasses the user manually generating a preoperative plan and a 3D model.  Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including a “a processor” 
The claims recite the additional element of output the preoperative plan which is  considered limitations directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, the claimed receiving limitations are incidental to the performance of the recited abstract idea of identifying and reporting events preceding a pattern in a set of user data. See: MPEP 2106.05(g). 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 1, and 
Para. 47 , where “A block diagram of the exemplary server 46 is illustrated in FIG. 7.  
The server 46 can include a communication module 50 in communication with a processor 52 and a memory or datastore 56.  As shown in FIG. 8 and will be discussed in greater detail herein, the datastore 56 may store various types of information including software, data, programs, databases, etc. It should be appreciated that while a single datastore 56 is shown, the datastore 56 may be a collection of different types of storage.  Similarly, the processor 52 may be a single processor or two or more processors operating in a parallel or distributed architecture”.
Para. 14 where “in some examples, a request can be received, at the server, to display the preoperative surgical plan at a user device in an operating room.  An interactive user interface can be generated, at the server, and can be provided, from the server, for displaying at the operating room user device the preoperative surgical plan.  Intraoperative data can be received, at the server, via the interactive user interface displayed at the operation room user device.  In 
The claims recite the additional element of outputting the preoperative plan for display which amounts to extra-solution activity concerning mere data displaying. The specification (e.g., as excerpted above) does not provide any indication that the additional elements are anything other than well‐understood, routine, and conventional functions when claimed in a merely generic manner (as they are here). See: MPEP 2106.05(g). 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 2-10 and 12-19, and 21 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2-4, 6-13, and 15-21 is/are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Lang et al. (US 2016/0045317 A1).

As per claim 2, a system for generating a preoperative plan for an orthopedic surgical 
procedure, the system comprising: 
one or more processors (Fig. 1);  
memory including instructions, which when executed by the one or more processors, cause the one or more processors to: 
retrieve, from a database, generalized data of previous bone models generated for orthopedic surgical procedures and surgical outcome information for the orthopedic surgical procedure (Para. 42);  

automatically generate the preoperative plan for the orthopedic surgical procedure using the generalized data, the surgical outcome information, and the patient-specific information related to the orthopedic surgical procedure, operations to generate the preoperative plan including: 
select, with the one or more processors automatically, an implant based on the range of motion data (Para. 50, 51, 56, 70, and 81 wherein “Using such combined modeling, resultant forces, motions and kinematics of various joints, such as the knee joint, can be calculated for each component for each specific patient.  Modeling can include static and dynamic modeling, and can allow simulation of a patient's joint structures at a variety of alignments and/or loading conditions.  If desired, an implant can be engineered to accommodate such models”);  and
generate a patient-specific 3D model based on the patient-specific information and the generalized data of previous bone models (Para. 86 and 91 wherein “The virtual model can be generated from patient-specific data, such 2D and/or 3D imaging data of the patient's limb.”);  and 

output the preoperative plan for display on a user interface (Para. 88 and 118). 
 
As per claim 3, Lang teaches the system of claim 2, wherein the outcome information includes range of motion data (Para. 141 and 144). 
 
As per claim 4, Lang teaches the system of claim wherein the patient-specific information includes an image of the patient (claim 1). 
 
As per claim 6, Lang teaches the system of claim 2, wherein the user interface is presented on a heads-up display (Para. 85 and 88). 
 
As per claim 7, Lang teaches the system of claim 2, wherein the patient-specific information includes data generated or captured during a previous orthopedic surgical procedure for the patient (Para. 42). 
 
As per claim 8, Lang teaches the system of claim 2, wherein the orthopedic surgical procedure is a knee arthroplasty (Para. 53 and 56), and wherein the instructions further cause the one or more processors to: obtain knee kinematic data intraoperatively (Para. 58);  analyze the knee kinematic data (Para. 58 and 69);  and provide real-time feedback via the user interface based on the analyzed knee kinematic data (Par. 58, 64, and 86). 

As per claim 9, Lang teaches the system of claim 8, wherein the feedback includes a validation of implant positioning or an analysis of kinematic data as compared to predetermined data or a threshold (Para. 102, and 568). 
 
As per claim 10, Lang teaches the system of claim 2, wherein the instructions further cause the one or more processors to scan a machine readable code on a surgical kit, an instrument, or an implant selected based on the preoperative plan, and wherein the preoperative plan is automatically output for display on the user interface in response to scanning the machine readable code (Para. 30, 40, and 88). 

	As per claim 22, The system of claim 2, further including instructions, which when executed by the one or more processors, cause the one or more processors to:
	receive postoperative image data (Para. 113);
	generate a postoperative outcome study report including a comparison of the preoperative plan with the postoperative image data, wherein the comparison includes comparison of the 3D model to the postoperative image data (Para. Para. 113 teaches wherein “patient's post-operative joint kinematics substantially match the patient's pre-operative joint kinematics and/or substantially match the patient's healthy joint kinematics (e.g., as identified from previous images of the patient's joint when it was healthy or from an image of the patient's contralateral healthy joint.”)

. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lang et al. (US 2016/0045317 A1) in view of Mire et al. (US 2009/0234217 A1).

As per claim 5, Lang teaches the system of claim 1. Lang fails to teach however Mire teaches system of claim 2, wherein the instructions further cause the one or more processors to output a data file including instrumentation to be included with a surgical kit based on the preoperative plan (Para. 176-77). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the kinematic and parameterized modeling for patient adapted implants as taught in Lang with the system and method for preplanning a surgical procedure as taught in Mire. The well-known elements described are merely a combination of old elements, and in combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Response to Arguments
	The Applicant argues the 101 rejection. The Applicant states the Examiner characterizes the claims as being directed to “managing personal behavior or relationships or interactions” and the claims recite nothing more than managing “patient and medical data to generate a preoperative plan for an orthopedic procedure”. However, the Applicant states that a human cannot generate a patient specific 3D 
The Applicant argues the art rejection. The Applicant states that the Lang does not suggest or discusses testing a virtual implant with range of motion data, or producing an implant based on the range of motion data. Nor does Lang use a patient-specific 3D model based on the patient-specific information and generalized of previous bone models. The Examiner respectfully disagrees. Lang in paragraph 70 teaches “The resultant biomotion data can be used to further optimize the implant and/or procedure design with the objective to establish normal or near normal kinematics.  The implant optimizations can include one or multiple implant components.” i.e. range of motion data is used to optimize/design an implant. Paragraph 92 teaches “The virtual model can be generated from patient-specific data, such 2D and/or 3D imaging data of the patient's limb.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAROUN P KANAAN whose telephone number is (571)270-1497.  The examiner can normally be reached on Monday-Friday 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAROUN P. KANAAN
Primary Examiner
Art Unit 3686



/MAROUN P KANAAN/           Primary Examiner, Art Unit 3686